ACCEPTED
                                                                                        12-14-00324-CR
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                  4/30/2015 12:06:29 PM
                                                                                          CATHY LUSK
                                                                                                 CLERK

                                    NO. 12-14-00324-CR

JOSE JULIO SANCHEZ                           §       IN THE COURT OF APPEALS
                                                                  FILED IN
Appellant                                    §                  12th COURT OF APPEALS
                                                                     TYLER, TEXAS
                                             §                  4/30/2015 12:06:29 PM
V.                                           §       12th   COURT OFCATHY
                                                                       APPEALS
                                                                            S. LUSK
                                             §                           Clerk
THE STATE OF TEXAS                           §
Appellee                                     §       TYLER, TEXAS

          APPELLANT'S REQUEST FOR EXTENSION TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Appellant before this Court, and Defendant in the Trial Court
in Cause Number before the 2nd Judicial District Court, Cherokee County, Texas,
and files this his Motion for Extension to File Brief, pursuant to Rules 10.5(b) and
38.6 (d) of the Texas Rules of Appellate Procedure, and for same would show unto
the Court as follows, to-wit:
                                            I.
First Motion:
      This is Appellant first motion for extension of the deadline for the filing of
Appellant’s Brief.
                                            II.
Original Brief Deadline:
      Appellant’s Brief was due to be filed on or before April 30, 2015.
                                           III.
Sexual Assault Conviction:
      Counsel would show that Appellant was convicted of sexual assault and was
sentenced to a 14-year sentence.



                                1
                                         IV.
14Volumes of Reporter’s Record:
      Cathe Dickson, the Court Reporter for the Trial Court, provided fourteen
volumes of the record.
                                         V.
Counsel’s Work & Schedule:
      Counsel would show that he is a solo practitioner without staff and carries
active files involving civil and criminal actions in multiple counties.     Further,
Counsel would show that he has been working on the appeal of the murder-life
sentence in Barker v. State, Cause No.: 12-14-00345-CR during the same time as
Counsel was worker on the subject appeal.
                                         VI.
Insufficient Time to Complete Brief:
      Counsel would show that based upon the above and forgoing, that he has had
insufficient time within which to complete the Brief.
                                         VII.
Requested Relief:
      Counsel requests that the deadline for filing Appellant’s Brief be extended to
May 22, 2015. The subject request for extension is not sought for delay, but only
that justice may be done.
                                        VIII.
Conference:
      Counsel would show that he conferred with opposing counsel and this Request
is presented as UNOPPOSED.




                             2
                                          IX.
Word Count Certificate:
      Counsel certifies that WORD format character count is 420.

                                                Sten M.
                                                               Digitally signed by Sten M.
                                                               Langsjoen
                                                               DN: cn=Sten M. Langsjoen, o, ou,


                                                Langsjoen
                                                               email=sten@langsjoenlaw.com,
                                                               c=US
                                                               Date: 2015.04.30 11:58:06 -05'00'
                                                _______________________________
                                                STEN M. LANGSJOEN
      WHEREFORE, PREMISES CONSIDERED, counsel requests that this
Motion be granted.


                                                Respectfully submitted,
                                                Sten M.
                                                                    Digitally signed by Sten M.
                                                                    Langsjoen
                                                                    DN: cn=Sten M. Langsjoen, o, ou,


                                                Langsjoen
                                                                    email=sten@langsjoenlaw.com,
                                                                    c=US
                                                                    Date: 2015.04.30 11:58:25 -05'00'
                                                _______________________________
                                                STEN M. LANGSJOEN
                                                Attorney for Appellant
                                                P.O. Box 539
                                                Tyler, Texas 75710
                                                Telephone: (903) 531-0171
                                                Telefax: (903) 531-0187
                                                TBA # 11922800

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered by certified
mail, return receipt requested, and/or by "fax" transmission and/or by hand-delivery
to District Attorney, Cherokee County, Texas, on this 30th day of April, 2015.
                                                Sten M.          Digitally signed by Sten M. Langsjoen
                                                                 DN: cn=Sten M. Langsjoen, o, ou,


                                                Langsjoen
                                                                 email=sten@langsjoenlaw.com, c=US
                                                                 Date: 2015.04.30 11:58:48 -05'00'
                                                ____________________________
                                                STEN M. LANGSJOEN




                              3